DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/27/2022, with respect to independent claims 1 and 19 have been fully considered but they are not persuasive. Regarding independent claims 1 and 19, Applicant argues that “With respect to claim 1, the claim requires "the memory storing a plurality of capabilities." The office action states that Frank teaches this limitation because the processor in Frank is somehow "capable" or has "capabilities," but this is not at all the same thing. Again, claim 1 requires the memory to store a plurality of capabilities, not to be able to perform a plurality of capabilities. (please see Remarks, page 6, second last paragraph).
Examiner respectfully disagrees, as previously pointed out by the Examiner that paragraphs 285 and 295, discloses processing of user information/capabilities by processor. Further, Frank paragraph 573, discloses “A service as used herein describes any networked/on line applications that may receive a user's personal information as part of its regular operations and process/store/forward that information…” as can be seen that the processor not only process the user information but also store the information. Further paragraph 91, specifically states that “the device may include additional components to the sensor, such as a memory, a processor”. Hence, from the above passages it is evident that Frank discloses the argued limitations i.e., “memory storing plurality of capabilities”.
Applicant further argues that “Claim 1 has further been amended to specify that the servicing agent must publish at least one capability as an active capability based on an input, and that the processor must infer the active capability associated with the first semantic flux based on an input from the first sensor. These aspects-including both the "active" and "published" requirements-are not taught or suggested by Frank. Even if Frank teaches some sort of capability or interest matching (which is disputed, as described below), Frank does not publish "active" capabilities from among the plurality of capabilities.” (please see Remarks, page 6, last paragraph).
Examiner respectfully disagrees, First of all, since Applicant has filed a preliminary amendments on 8/04/22 in response to Examiner call in which Examiner requested clarification of the amended portion of the claim. Specifically, Examiner indicated that newly amended claim limitation “based on an input” is not clear. In the preliminary amendments Applicant has deleted said part of the limitation (based on an input). Hence the arguments related to that part are moot. Further with respect to newly added limitations also taught by Frank. For instance, Frank discloses the at least one capability having been published by the servicing agent as an active capability (Frank, paragraphs 146, 338 and 380, discloses the indications are used internally by the processor, for instance, by passing values and/or messages between different procedures and/or regions in memory that are involved in running the controller. In this example, the first indication indicates that the user likely feels the required emotional response according to the first predetermined threshold, here please note that passing values and/or messages are interpreted as published) and further being indicative of an access control to the at least one capability (Frank, paragraph 336, discloses “the indication 174a and/or the indication 174b may be interpreted as operating instructions for another module in a system, such as the controller 175 and/or the device 177. For example, the indications may be interpreted as an instruction to turn the device 177 on or off, and/or to select a specific measuring rate for the device 177”). Hence in view of above passages it appears that Frank reads on the argued limitations as presented by the Applicant.
Applicant further argues that “Claim 1 also requires "inferring an active capability..." For this limitation, the office action refers to a semantic analyzer that applies statistics on words with certain emotional responses. But the at least one capability is expressly claimed as being from among the plurality of stored capabilities, yet none of these alleged terms are stored capabilities. To the contrary, the office action had previously said that the processing ability of the processor was the capability, but that is not stored and it is not a capability that is inferred. As a matter of claim construction, the active capability must be drawn from the same set of plurality of stored capabilities, but the Frank reference does not teach or suggest such a system and the office action applies these limitations in an inconsistent way. In addition, as noted above, this limitation is directed to inferring an "active" capability from among the plurality of stored capabilities. The office action repeats the wording of the limitation but points to nothing in Frank that could remotely address the "active" aspect of this limitation.” (Please see Remarks, page 7, first paragraph).
Examiner respectfully disagrees, as previously indicated that in paragraph 380, Frank discloses a system configured to use semantic analysis to measure affective response at varying measuring rates, comprising: a semantic analyzer configured to: receive a first segment of content, analyze the first segment utilizing semantic analysis, and output a first indication that a first value related to a predicted emotional response to the first segment does not reach a first predetermined threshold; and further paragraph 57 and 242 discloses “a predetermined threshold to which a value related to a prediction of emotional response is compared, refers to a threshold value of which there is prior knowledge. In one example, the threshold value itself is known and/or computed prior to when the comparison is made. Alternatively or additionally, a predetermined threshold may be a threshold that is computed according to logic (such as function) that is known prior to when the comparison is made” hence in order for semantic analyzer to analyze the semantics said analyzer must have prior knowledge of semantic to be compared with and as being disclosed in above paragraphs. Furthermore with respect to “active capability” arguments as previously indicated that the indication from semantic analyzer and/or controller interpreted as “Active capability of the servicing agent (and/or processor). Further Frank discloses in paragraphs 286 and 295 processor capability of processing first and second processing levels which are same levels (first and second) coming from semantic analyzer to the processor. Examiner noticed that nowhere in the arguments Applicant pointed to the pending application specification to distinguish the functionality of the cited reference and/or claimed invention. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner suggests Applicant to further define either consumer capability or active capability in the claims to overcome the cited references.
Applicant further argues that “The same flaws apply to the limitation of "inferring a capability matching between the active capability and the interest of the consumer..." Again, the aspects of Frank that are characterized as being "matched" are actually only "compared" in Frank, and they are not the same capabilities that were required to have been stored in the memory. Similarly, the limitation of "associating the active capability as a servicing capability..." suffers the same defect.” (Please see Remarks, page 7, second last paragraph).
Examiner respectfully disagrees, as Frank in paragraph 565 discloses the indication may include a predicted interest level of a user in content and as being explained above that semantic analyzer generates that indication based on comparison to the varying thresholds and prior knowledge which is equivalent to the claimed “capability matching” (Frank, paragraph 57). Further Frank discloses in paragraph 433, that “In one example, there may be a benefit to determine a user's emotional response to content if there are opportunities to customize the content and/or offer services to the user based on the user's emotional response” which is equivalent to claimed “associating the active capability as a servicing capability”. Hence, Frank in view of Strassner reads on the argued limitations as presented by the Applicant. Again, Examiner suggests Applicant to further define either consumer capability or active capability in the claims to overcome the cited references.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14-30, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US PGPUB 2017/0010647 A1) and further in view of Strassner (US PGPUB 2016/0055142 A1).

As per claim 1, Frank discloses a flux sensing system (Frank, Fig. 1, Fig. 18 and Fig. 22), comprising: 
a first sensor and a second sensor (Frank, paragraph 90, discloses the device includes a sensor and/or is a sensor. Optionally, “the sensor may be a physiological sensor (e.g., a sensor that measures heart rate, galvanic skin response, and/or brainwave activity), and/or a sensor that measures the user's behavior (e.g., a camera, and/or a motion detector), and also please see paragraphs 387 and 439), 
a processor and a memory associated with the flux sensing system (Frank, paragraphs 91, and 146, discloses “the device may include additional components to the sensor, such as a memory, a processor” and also please see paragraphs 387 and 439), the memory storing a plurality of capabilities (Frank, paragraphs 286 and 295, discloses processor capability of processing first and second processing levels, and also please see paragraph 573, which discloses “A service as used herein describes any networked/on line applications that may receive a user's personal information as part of its regular operations and process/store/forward that information. Such applications may be executed on a single computing device, on multiple computing devices in a distributed manner, and so on.”), the memory further storing a plurality of semantic fluxes (Frank, Fig. 18:172a:172b:173, and paragraph 286 and 327), 
a first semantic flux amongst the plurality of semantic fluxes being associated with a servicing agent providing at least one capability among the plurality of capabilities (Frank, paragraphs 329-330, discloses the semantic analyzer may utilize methods such as Latent Semantic Analysis (LSA) or latent semantic indexing of text in order to associate a segment of content with concepts and/or categories corresponding to its meaning), the at least one capability having been published by the servicing agent as an active capability (Frank, paragraphs 146, 338 and 380, discloses the indications are used internally by the processor, for instance, by passing values and/or messages between different procedures and/or regions in memory that are involved in running the controller. In this example, the first indication indicates that the user likely feels the required emotional response according to the first predetermined threshold, here please note that passing values and/or messages are interpreted as published capability) and further being indicative of an access control to the at least one capability (Frank, paragraph 336, discloses “the indication 174a and/or the indication 174b may be interpreted as operating instructions for another module in a system, such as the controller 175 and/or the device 177. For example, the indications may be interpreted as an instruction to turn the device 177 on or off, and/or to select a specific measuring rate for the device 177”); 
wherein the memory contains programming instructions configured to cause the processor to associate the servicing agent to servicing a consumer (Frank, paragraphs 146, 338 and 380, discloses the indications are used internally by the processor, for instance, by passing values and/or messages between different procedures and/or regions in memory that are involved in running the controller. In this example, the first indication indicates that the user likely feels the required emotional response according to the first predetermined threshold) by: 
inferring an active capability associated with the first semantic flux based on an input from the first sensor (Frank, Fig. 18:173, and  paragraphs 242, 305, 338 and 380, discloses the semantic analyzer applies statistics on words that are correlated with certain emotional responses.…), 
inferring an interest of the consumer based on an input from the second sensor (Frank, paragraphs 380, 536, and 565, discloses In this example, when the user is expected to be interested in content, it is important to take detailed measurement of the user's affective response; so for instance, the measuring rate of a camera used to capture images of the user could be set to a higher resolution when a user is expected to be interested), 
inferring a capability matching between the active capability and the interest of the consumer based on semantic inference between the active capability and the consumer interest (Frank, paragraphs 57, 415, 424, and 425, discloses comparison of first and second segments), and 
associating the active capability as a servicing capability to the consumer based on the inferred matching (Frank, paragraphs 338, 380, 433 and 565, discloses affective response of a user to segments of content are measured more extensively and/or processed more extensively when it is beneficial to determine the user's emotional response. In one example, there may be a benefit to determine a user's emotional response to content if there are opportunities to customize the content and/or offer services to the user based on the user's emotional response).
Although Frank discloses inferring a capability matching between the active capability and the interest of the consumer based on semantic inference between the active capability and the consumer interest (Frank, paragraphs 57, 415, 424, and 425, discloses comparison of first and second segments), however Frank does not explicitly disclose inferring a capability matching between the active capability and the interest of the consumer based on semantic drift inference between the active capability and the consumer interest.
Strassner discloses inferring a capability matching between the active capability and the interest of the consumer based on semantic drift inference between the active capability and the consumer interest (Strassner, paragraphs 88, 137, discloses the management entity may use the metadata in combination with the information model to match this request to entities that do exist, thereby satisfying the query. In addition, this may also constrain certain choices by the management entity. For example, since the query says “ . . . that a Gold customer uses”, this enables the management entity to remove any network devices that are used by customers that subscribe to a different quality of service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank teachings by implementing a management entity to the system, as taught by Strassner.
The motivation would be to enhance the collection of data used in the management of a communications system (paragraph 8), as taught by Strassner.

As per claim 2, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein at least one of the first sensor and the second sensor is attached to the servicing agent (Frank, Fig. 6:281 attached to device 282 via controller 288).

As per claim 3, Frank in view of Strassner further discloses the flux sensing system of claim 2, wherein the step of inferring the active capability comprises receiving a status indication of the capability from the servicing agent based on an input from the at least one of the first sensor and the second sensor (Frank, paragraph 186, discloses a threshold module configured to receive first and second measurements of a user taken by a sensor essentially before end of exposure of the user to the first and second segments, respectively).

As per claim 4, Frank in view of Strassner further discloses the flux sensing system of claim 2, wherein the step of inferring the active capability comprises receiving an input from the at least one of the first sensor and the second sensor (Frank, Fig. 6:281, and paragraph 90).

As per claim 5, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein at least one of the first sensor and the second sensor is external to the servicing agent (Frank, Fig. 6:281, and paragraph 90).

As per claim 6, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the second sensor comprises the first sensor (Frank, paragraph 90, discloses the device includes a sensor and/or is a sensor. Optionally, “the sensor may be a physiological sensor (e.g., a sensor that measures heart rate, galvanic skin response, and/or brainwave activity), and/or a sensor that measures the user's behavior (e.g., a camera, and/or a motion detector)” and also please see paragraph 439).

As per claim 7, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the capability matching comprises a time interval matching between the active capability and the consumer interest (Frank, paragraphs 121, 185 and 452, discloses at certain times, it might not be beneficial for the system to measure the user with the device; for instance, when the user is not paying attention to the content (e.g., not looking at the content), and/or the user is not in a desired state (e.g., a measurement taken by the sensor indicate the user is not in the desired emotional state). During such times, the system may elect to override an instruction to measure the user).

As per claim 8, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the capability matching comprises a semantic interval matching between the active capability and the consumer interest (Strassner, paragraphs 88, 137, discloses the management entity may use the metadata in combination with the information model to match this request to entities that do exist, thereby satisfying the query. In addition, this may also constrain certain choices by the management entity. For example, since the query says “ . . . that a Gold customer uses”, this enables the management entity to remove any network devices that are used by customers that subscribe to a different quality of service).

As per claim 9, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the consumer interest is further based on a consumer preference (Frank, paragraphs 84 and 536, discloses controller to select an appropriate mode of operation for the device based on its determination of the user's interest in the subject of the segment).

As per claim 10, Frank in view of Strassner further discloses the flux sensing system of claim 9, wherein the consumer preference is associated with a semantic profile (Frank, paragraph 516).

As per claim 11, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the consumer interest is based on a consumer type (Frank, paragraphs 199 and 427, discloses characteristics of the user).

As per claim 12, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the consumer interest is based on a consumer capability (Frank, paragraphs 380 and 565, discloses In this example, when the user is expected to be interested in content, it is important to take detailed measurement of the user's affective response; so for instance, the measuring rate of a camera used to capture images of the user could be set to a higher resolution when a user is expected to be interested).

As per claim 14, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the system associates the active capability with the consumer based on an input from the consumer (Frank, paragraphs 274 and 370, discloses the user 114 provides the interactive computer game 179 with input that influences events and/or characters in the computer game).

As per claim 15, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the servicing agent is associated with a provider (Frank, paragraph 274, discloses if the user's affective response indicates that the user is losing interest and is not excited by playing at a certain level of difficulty, the game change the difficulty and add surprising effects and/or plot twists in order to make the game more exciting for the user).

As per claim 16, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the servicing agent comprises an asset (Frank, paragraphs 96, 100 and 256, discloses a mobile device such as a tablet or a smart phone).

As per claim 17, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the servicing agent supervises an asset (Frank, paragraphs 287 and 358, discloses a controller configured to manage power consumption of the device according to a mode of operation selected by the processor).

As per claim 18, Frank in view of Strassner further discloses the flux sensing system of claim 1, wherein the servicing agent owns an asset (Frank, paragraphs 96, 100 and 256, discloses a mobile device such as a tablet or a smart phone).

As per claim 19, Frank discloses a flux sensing system (Frank, Fig. 1, Fig. 18 and Fig. 22), comprising: 
a first sensor (Frank, paragraph 90, discloses the device includes a sensor and/or is a sensor), 
a processor and a memory associated with the servicing sensing system (Frank, paragraphs 91, and 146, discloses “the device may include additional components to the sensor, such as a memory, a processor” and also please see paragraphs 387 and 439), the memory storing a plurality of capabilities (Frank, paragraphs 286 and 295, discloses processor capability of processing first and second processing levels, and also please see paragraph 573, which discloses “A service as used herein describes any networked/on line applications that may receive a user's personal information as part of its regular operations and process/store/forward that information. Such applications may be executed on a single computing device, on multiple computing devices in a distributed manner, and so on.”), 
the memory further storing a plurality of semantic fluxes (Frank, Fig. 18:172a:172b:173, and paragraph 286 and 327), a first semantic flux amongst the plurality of semantic fluxes being associated with a servicing agent providing at least one capability among the plurality of capabilities (Frank, paragraphs 327-330, discloses the semantic analyzer may utilize methods such as Latent Semantic Analysis (LSA) or latent semantic indexing of text in order to associate a segment of content with concepts and/or categories corresponding to its meaning), a second semantic flux amongst the plurality of semantic fluxes being associated with a consumer (Frank, paragraphs 327-330, discloses emotional response to the segment of content), the servicing agent publishing the at least one capability (Frank, paragraphs 146, 338 and 380, discloses the indications are used internally by the processor, for instance, by passing values and/or messages between different procedures and/or regions in memory that are involved in running the controller. In this example, the first indication indicates that the user likely feels the required emotional response according to the first predetermined threshold, here please note that passing values and/or messages are interpreted as published capability);
the memory further containing programming instructions configured to cause the processor to associate the servicing agent to servicing a consumer (Frank, paragraphs 146, 338 and 380, discloses the indications are used internally by the processor, for instance, by passing values and/or messages between different procedures and/or regions in memory that are involved in running the controller. In this example, the first indication indicates that the user likely feels the required emotional response according to the first predetermined threshold) by: 
determining an active capability associated with the first semantic flux based on an input from the first sensor (Frank, Fig. 18:173, and  paragraphs 305, 338 and 380, discloses the semantic analyzer applies statistics on words that are correlated with certain emotional responses.…), 
determining an interest associated with the second semantic flux (Frank, paragraphs 380 and 565, discloses In this example, when the user is expected to be interested in content, it is important to take detailed measurement of the user's affective response; so for instance, the measuring rate of a camera used to capture images of the user could be set to a higher resolution when a user is expected to be interested), 
inferring a capability matching between the active capability and the interest based on semantic (drift) inference between the active capability and the interest (Frank, paragraphs 57, 415, 424, and 425, discloses comparison of first and second segments), and associating the active capability as the servicing capability to the consumer based on the inferred matching (Frank, paragraphs 338, 380, 433 and 565, discloses affective response of a user to segments of content are measured more extensively and/or processed more extensively when it is beneficial to determine the user's emotional response. In one example, there may be a benefit to determine a user's emotional response to content if there are opportunities to customize the content and/or offer services to the user based on the user's emotional response).
Although Frank discloses inferring a capability matching between the active capability and the interest based on semantic (drift) inference between the active capability and the interest (Frank, paragraphs 57, 415, 424, and 425, discloses comparison of first and second segments), however Frank does not explicitly disclose inferring a capability matching between the active capability and the interest based on semantic drift inference between the active capability and the interest.
Strassner discloses inferring a capability matching between the active capability and the interest based on semantic drift inference between the active capability and the interest (Strassner, paragraphs 88, 137, discloses the management entity may use the metadata in combination with the information model to match this request to entities that do exist, thereby satisfying the query. In addition, this may also constrain certain choices by the management entity. For example, since the query says “ . . . that a Gold customer uses”, this enables the management entity to remove any network devices that are used by customers that subscribe to a different quality of service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank teachings by implementing a management entity to the system, as taught by Strassner.
The motivation would be to enhance the collection of data used in the management of a communications system (paragraph 8), as taught by Strassner.

As per claim 20, Frank in view of Strassner further discloses the flux sensing system of claim 19, wherein the step of determining the active capability comprises receiving a status indication of the capability from the servicing agent based on an input from the first sensor (Frank, paragraph 186, discloses a threshold module configured to receive first and second measurements of a user taken by a sensor essentially before end of exposure of the user to the first and second segments, respectively).

As per claim 21, Frank in view of Strassner further discloses the flux sensing system of claim 19, wherein the step of determining the active capability comprises receiving an input from the first sensor (Frank, paragraphs 380 and 565, discloses In this example, when the user is expected to be interested in content, it is important to take detailed measurement of the user's affective response; so for instance, the measuring rate of a camera used to capture images of the user could be set to a higher resolution when a user is expected to be interested).

As per claim 22, Frank in view of Strassner further discloses the flux sensing system of claim 19, wherein the first sensor is attached to the servicing agent (Frank, Fig. 6:281 attached to device 282 via controller 288).

As per claim 23, Frank in view of Strassner further discloses the flux sensing system of claim 19, wherein the first sensor is external to the servicing agent (Frank, Fig. 6:281, and paragraph 90).

As per claim 24, please see the analysis of claim 7.

As per claim 25, please see the analysis of claim 8.

As per claim 26, please see the analysis of claim 9.

As per claim 27, please see the analysis of claim 10.

As per claim 28, please see the analysis of claim 12.

As per claim 29, please see the analysis of claim 11.

As per claim 30, Frank in view of Strassner further discloses the flux sensing system of claim 28, wherein the consumer capability is based on a determined semantic identity (Frank, paragraphs 380 and 565, discloses In this example, when the user is expected to be interested in content, it is important to take detailed measurement of the user's affective response; so for instance, the measuring rate of a camera used to capture images of the user could be set to a higher resolution when a user is expected to be interested).




Allowable Subject Matter
Claim 13, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633